Citation Nr: 0914765	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  04-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE


Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disorders


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had service from August 2001 to January 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  

In a November 2006 decision the Board, in part, remanded this 
claim for additional development.  The case has since been 
returned to the Board by the Appeals Management Center (AMC), 
in Washington, DC.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

In November 2006 the RO was directed to adjudicate the claim 
of entitlement to service connection for depression.  That 
was not accomplished.  Hence, the Veteran's claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
may not be adjudicated, and the claim must be remanded.  
Stegall v. West, 11 Vet. App. 271 (1998).  

In reaching this decision the Board acknowledges that the 
appellant reported during a June 2008 social and industrial 
survey that her depression had resolved.  There is, however, 
no indication that the appellant withdrew her claim.  
Moreover, that survey noted the appellant's complaint of 
anxiety and mood swings due to a lack of employment.  Of 
course, the essence of her claim is that she cannot work 
because of her service connected disorders.  Hence, the claim 
of entitlement to service connection for depression, and now 
a new claim of entitlement to service connection for anxiety 
with mood swings, must be adjudicated prior to any appellate 
review by the Board.

The Board further notes that the examiner who conducted the 
June 2008 social and industrial survey concluded that the 
appellant could not work due to her service connected lumbar 
disorder, residuals of a left ankle stress fracture, and left 
lower extremity sciatica.  The examiner also, however, noted 
that the appellant was able cook, clean house and care for 
her child from 6:00 AM to 11:30 PM.  These two findings seem 
to be self contradictory.  Further, it appears that the 
examiner may have based her conclusion on consideration of 
several currently non service connected factors to include 
fibromyalgia, headaches, residuals of a thyroidectomy, and 
depression.  Hence, the June 2008 report should be returned 
to the examiner for clarification.

Accordingly, this case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO MUST adjudicate the claim of 
entitlement to service connection for 
depression secondary to the appellant's  
back disorder, and the claim of 
entitlement to service connection for 
anxiety and mood swings due to all 
service connected disorders.  The Veteran 
should understand that the Board may only 
exercise jurisdiction over these claims 
if they are properly and timely 
perfected.

2.  The RO should return the claims 
folder to the examiner who conducted the 
June 2008 social and industrial survey 
for clarification.  The examiner should 
note that, at this time, service 
connection is only in effect for a lumbar 
disorder, residuals of a left ankle 
stress fracture, and left lower extremity 
sciatica.  Based on those disorders ALONE 
is it at least as likely as not that the 
Veteran is unable to obtain and retain 
substantially gainful employment?  If the 
appellant cannot work solely due to these 
disorders, the examiner must reconcile 
the appellant's own report that she is 
able to work cooking, cleaning the house 
and caring for her child from 6:00 AM to 
11:30 PM.  A complete rationale must be 
provided for any opinion offered.

3.  The RO must thereafter readjudicate 
the claim of entitlement to a total 
disability evaluation based on individual 
unemployability due to service connected 
disorders.  If the claim remains denied a 
supplemental statement of the case must 
be issued and the appellant and her 
representative offered an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

